EXECUTION Version

 

 

 

Exhibit 10.1



 

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

by and between

IMPALA PRIVATE HOLDINGS I, LLC

and

SS&C TECHNOLOGIES HOLDINGS, INC.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

Section 1.

Definitions

3

Section 2.

Registration

7

Section 3.

Obligations of the Company

9

Section 4.

Shelf Suspensions

13

Section 5.

Indemnification

14

Section 6.

Obligations of the Investor

16

Section 7.

Rule 144 Reporting

17

Section 8.

Termination

17

Section 9.

Miscellaneous

18




 

 

--------------------------------------------------------------------------------

 

Registration RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 16,
2018, is by and between Impala Private Holdings I, LLC, a Delaware limited
liability company (the “Investor”), and SS&C Technologies Holdings, Inc., a
Delaware corporation (the “Company”).

WHEREAS, the Company and the Investor entered into that certain Membership
Interest Purchase Agreement, dated as of September 6, 2018 (the “Purchase
Agreement”), pursuant to which the Investor agreed to sell to the Company, and
the Company agreed to purchase from the Investor, all of the issued and
outstanding limited liability company interests of Impala Private Holdings II,
LLC, a Delaware limited liability company, on the terms and subject to the
conditions set forth in the Purchase Agreement;

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Company will deliver 8,920,890 shares of Common Stock in
book-entry form to the Investor and 991,210 shares of Common Stock in book–entry
form to the Escrow Agent (which shares may subsequently be delivered, in
accordance with the terms of the Purchase Agreement and this Agreement, to the
Investor), in each case at the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”); and

WHEREAS, Investor’s obligation to consummate the transactions contemplated by
the Purchase Agreement is conditioned on the Company entering into this
Agreement with the Investor.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investor agree as follows:

Definitions

.  Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings given such terms in the Purchase Agreement.  As used in
this Agreement, the following terms shall have the respective meanings set forth
in this Section 1:

“Adverse Disclosure” means the public disclosure of material non-public
information concerning any transaction, negotiation or investigation involving
the Company or any of its consolidated Subsidiaries that the Company determines
in good faith (after consultation with legal counsel), (i) would be required to
be made in any registration statement filed with the SEC by the Company so that
such registration statement would not be materially misleading under applicable
securities Laws, and (ii) would materially interfere with such transaction,
negotiation or investigation.

“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.

“Alternative Registration Statement” shall have the meaning set forth in
Section 2(b).

GDSVF&H\W/3206493v3

 

 

--------------------------------------------------------------------------------

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the Securities Act.

“Business Day” means a day except a Saturday, a Sunday or other day on which
banks in the City of New York are authorized or required by Law to be closed.

“Closing” shall have the meaning set forth in the recitals of this Agreement.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, partnership interests or other ownership
interests, as trustee or executor, by contract or credit arrangement or
otherwise.

“Damages” shall mean any losses, claims, damages, actions, liabilities, costs
and expenses (including reasonable fees, expenses and disbursements of attorneys
and other professionals), joint or several, that a Person may become subject
under the Securities Act, the Exchange Act or other federal or state Law arising
out of or based upon (i) any untrue or alleged untrue statement of material fact
contained or incorporated by reference in any registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or contained in any “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act), (ii)
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (iii) any violation
or alleged violation of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law.

“Delaware Courts” shall have the meaning set forth in Section 9(a).

“Effectiveness Deadline” means with respect to any registration statement
required to be filed to cover the resale by the Investor and/or Permitted
Holders of Registrable Securities pursuant to Section 2, (i) the date such
registration statement is filed, if the Company is a WKSI as of such date and
such registration statement is an Automatic Shelf Registration Statement
eligible to become immediately effective upon filing pursuant to Rule 462, or
(ii) if the Company is not a WKSI as of the date such registration statement is
filed, the fifth (5th) Business Day following the date on which the Company is
notified by the SEC that such registration statement will not be reviewed or is
not subject to further review and comments, and will be declared effective upon
request by the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

4

 

--------------------------------------------------------------------------------

 

“Freely Tradable” means, with respect to any security, a security that (i) is
eligible to be sold by the holder thereof without any requirement that the
Company have been current in its reports under the Exchange Act or any volume or
manner of sale restrictions under the Securities Act pursuant to Rule 144,
(ii) bears no legends restricting the transfer thereof and (iii) bears an
unrestricted CUSIP number (to the extent such security is issued in global
form).

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Inspectors” shall have the meaning set forth in Section 3(a)(vi).

“Investor” shall have the meaning set forth in the preamble of this Agreement.

“Investor’s Counsel” shall mean legal counsel to the Investor, chosen by the
Investor in its sole discretion.

“Investor Indemnitee” shall have the meaning set forth in Section 5(a).

“Law” means any U.S. or non-U.S. law, including any statute, ordinance,
regulation, rule, code, executive order, injunction, judgment, decree or other
order of a Governmental Entity of competent jurisdiction.

“Permitted Holders” means (i) the Investor’s Affiliates and any partners or
members of the Investor or such Affiliates, in each case holding Registrable
Securities as a result of one or more distributions by the Investor, (ii) any
successors, assigns, heirs, executors and personal representatives of the
Investor or any Person described in the foregoing clause (i), and (iii) any
Person consented to in writing by the Company.

“Person” shall have the meaning set forth in the Purchase Agreement.

“prospectus” means the prospectus included in a registration statement of the
Company (including a prospectus that includes any information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A) filed with, or to be filed with, the SEC under the
rules and regulations promulgated under the Securities Act, including the
related prospectus amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and annexes
thereto or incorporated in and all other material incorporated by reference in
such prospectus.

“Purchase Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Recourse Related Party” shall mean, with respect to any Person, such Person’s
Affiliates or such Person’s or such Person’s Affiliates’ former, current or
future direct or indirect equityholders, controlling Persons, general or limited
partners, shareholders, members, managers, directors, officers, employees,
agents, Affiliates, representatives, portfolio companies (as such term is
commonly understood in the private equity industry), affiliated investment funds
or financing sources or any assignees or successors of any of the foregoing.

 

5

 

--------------------------------------------------------------------------------

 

“register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (i) filing a registration statement with the SEC in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement by the SEC or (ii) filing a prospectus and/or prospectus
supplement in respect of an appropriate effective Shelf Registration Statement.

“Registrable Securities” means (i) shares of Common Stock held by the Investor
or any Permitted Holder and (ii) any securities issued as (or issuable upon the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend, stock split, recapitalization or other distribution with respect
to, or in exchange for, or in replacement of, the Common Stock referenced in
clause (i) or this clause (ii); provided that the term “Registrable Securities”
shall exclude in all cases any securities (x) that are sold pursuant to an
effective registration statement under the Securities Act or publicly resold in
compliance with Rule 144, (y) that are immediately Freely Tradable pursuant to
Rule 144, or (z) that shall have ceased to be outstanding.

“Registration Expenses” shall mean all expenses arising from or incident to the
Company’s performance of or compliance with this Agreement including, without
limitation, (i) all SEC, stock exchange, FINRA and other registration and filing
fees, (ii) all fees and expenses of compliance with securities or blue sky Laws
(including reasonable and documented fees, charges and disbursements of counsel
to any underwriter incurred in connection with blue sky qualifications of
Registrable Securities as may be set forth in any underwriting agreement),
(iii) all word processing, duplicating and printing expenses, messenger and
delivery expenses, (iv) fees and disbursements of counsel for the Company and
all independent public accountants, (v) fees paid to other Persons retained by
the Company, (vi) the Company’s internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (vii) the expenses of any annual audit or quarterly
review of the Company, (viii) the expenses (including premiums) of any liability
or other insurance of the Company and (ix) the expenses and fees for listing the
securities to be registered on each securities exchange on which the same class
of securities issued by the Company is then listed; provided that Registration
Expenses shall not include Selling Expenses.

“registration statement” means any registration statement that is required to
register the resale of Registrable Securities under this Agreement, including
the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.

“Regular Shelf Suspension” shall have the meaning set forth in Section 4(a).

“Rule 144” shall have the meaning set forth in Section 7.

“Sale Notice” shall have the meaning set forth in Section 6(d).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

6

 

--------------------------------------------------------------------------------

 

“Selling Expenses” shall mean all underwriting fees, discounts, selling
commissions and stock transfer taxes, if any, applicable to the sale of
Registrable Securities and all related fees and expenses of the Investor or any
Permitted Holder (other than such fees and expenses included in the definition
of Registration Expenses).

“Shelf Registration Statement” shall mean a registration statement of the
Company that covers all Registrable Securities on Form S‑3 and under Rule 415
under the Securities Act (or similar provisions then in effect).

“Shelf Restriction” shall have the meaning set forth in Section 4(a).

“Shelf Suspension” shall have the meaning set forth in Section 4(a).

“Shelf Suspension Notice” shall have the meaning set forth in Section 4(a).

“Subsidiary” shall mean any company, partnership, limited liability company,
joint venture, joint stock company, trust, unincorporated organization or other
entity at least 50% of the voting capital stock of which is owned, directly or
indirectly, by the Company.

“Unusual Shelf Suspension” shall have the meaning set forth in Section 4(a).

Registration

.

(a)On the terms and subject to the conditions of this Agreement, subject to
Section 2(b) below, the Company shall file, as promptly as reasonably
practicable but no later than five (5) Business Days following the Closing, a
Shelf Registration Statement that is an Automatic Shelf Registration under the
Securities Act registering for resale all Registrable Securities under the
Securities Act in accordance with the methods of distribution elected by the
Investor and set forth in such registration statement (the “Initial Registration
Statement”).  The Initial Registration Statement shall become immediately
effective upon filing pursuant to Rule 462.  The Company shall use its
commercially reasonable efforts to keep the Initial Registration Statement
continuously effective under the Securities Act for a period of three years from
the date of effectiveness in order to permit the prospectus forming a part
thereof to be usable by the Investor until the date as of which there are no
Registrable Securities outstanding.  The Initial Registration Statement
(including the documents incorporated therein by reference), at the time of
effectiveness, will comply in all material respects as to form with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  Upon request, the Company shall furnish to the Investor, without
charge, at least one copy of the Initial Registration Statement and any
post-effective amendment thereto, and, if the Investor so requests in writing,
all exhibits thereto.

(b)(i) If the Company shall not be eligible to file an Automatic Shelf
Registration Statement at the time of the Closing or (ii) otherwise, at any
time, there shall not be an effective Shelf Registration Statement covering all
Registrable Securities and available for resales thereof by the Investor and any
Permitted Holders (other than any such unavailability due to (x) a suspension
pursuant to Section 4 or (y) a suspension due to Investor’s failure to provide

7

 

--------------------------------------------------------------------------------

 

any required information pursuant to Section 6(a)), the Investor shall have the
right to require the Company to use commercially reasonable efforts (including
commercially reasonable efforts to obtain any required consent of the Company’s
auditors) to file a Shelf Registration Statement or, solely in the event that
the Company is not eligible to file a Shelf Registration Statement, any other
available registration statement under the Securities Act, in each case,
registering for resale a number of Registrable Securities requested by the
Investor to be registered under the Securities Act in accordance with the
methods of distribution elected by the Investor and set forth in such
registration statement (an “Alternative Registration Statement”) as promptly as
reasonably practicable and, in any event, in the case of clause (i), no later
than five (5) Business Days after the Closing and, in the case of clause (ii),
no later than twenty (20) Business Days after Investor’s request
therefor.  Notwithstanding the foregoing, the Company shall not be liable for
any inability to use an Alternative Registration Statement or participate in any
such registration in the manner contemplated by this Agreement if such use or
participation would not be permitted by the applicable form or if the Company’s
auditors are unable to provide consent in connection with such Alternative
Registration Statement for any reason (following the Company’s use of
commercially reasonable efforts to obtain any such consent).  Following the
filing of an Alternative Registration Statement, the Company shall use its
commercially reasonable efforts to cause the Alternative Registration Statement
to become effective under the Securities Act as soon as reasonably practicable,
but, in any event, no later than the Effectiveness Deadline.  The Alternative
Registration Statement (including the documents incorporated therein by
reference), at the time of the filing and at the time of effectiveness thereof,
will comply in all material respects as to form with all applicable requirements
of the Securities Act and the Exchange Act and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.  The
Company shall use its commercially reasonable efforts to keep the Alternative
Registration Statement continuously effective under the Securities Act until the
earlier of (1) the date on which the Investor notifies the Company in writing
that the Registrable Securities included in such Alternative Registration
Statement have been sold or the offering therefor has been terminated or (2) (x)
the third (3rd) anniversary of the Closing, if the Company is a WKSI and filed
an Automatic Shelf Registration Statement in satisfaction of such demand, (y)
forty (40) Business Days following the date on which such Alternative
Registration Statement was declared effective by the SEC, if the Company is not
a WKSI and registered for resale the Registrable Securities on Form S-3 in
satisfaction of such demand or (z) fifty (50) Business Days following the date
on which such Alternative Registration Statement was declared effective by the
SEC, if the Company is neither a WKSI nor then eligible to use Form S-3 and
registered for resale the Registrable Securities on Form S-1 or other applicable
form in satisfaction of such demand; provided that each period specified in
clause (2) of this sentence shall be extended automatically by one (1) Business
Day for each Business Day that the use of such registration statement or
prospectus is suspended by the Company pursuant to any Suspension Period,
pursuant to Section 4.  Upon request, the Company shall furnish to the Investor,
without charge, at least one copy of the Alternative Registration Statement and
any post-effective amendment thereto, and, if the Investor so requests in
writing, all exhibits thereto.  The right to require the Company to use
commercially reasonable efforts to file pursuant to this Section 2(b) shall be
exercisable by the Investor on two occasions, but the second exercise shall not
be valid if the Company would be required to use commercially reasonable efforts
to file a registration

8

 

--------------------------------------------------------------------------------

 

statement less than 180 days after the effectiveness of the first registration
statement filed pursuant to this Section 2(b).

(c)Expenses of Registration.  Except as specifically provided for in this
Agreement, all Registration Expenses shall be borne by the Company.  All Selling
Expenses shall be borne by the Investor in proportion to the number of
Registrable Securities for which registration was requested.

Obligations of the Company

.

(a)In connection with the filing of any registration statement pursuant to
Section 2, the Company shall:

(i)at least three (3) days prior to the filing of a registration statement or
any related prospectus or any amendment or supplement thereto, furnish to the
Investor and Investor’s Counsel copies of all such documents proposed to be
filed, and give reasonable consideration to the inclusion in such documents of
any comments reasonably and timely made by the Investor or Investor’s Counsel;
provided that such documents shall include any such comments made by the
Investor or Investor’s Counsel that are necessary to correct any material
misstatement or omission regarding the Investor; provided, further that (A) in
the event the Company reasonably believes that any such registration statement
or any related prospectus or any amendment or supplement thereto contains
material non-public information with respect to the Company, the Company may
redact any such material non-public information prior to providing the draft
document to Investor or Investor’s Counsel and (B) for the avoidance of doubt,
in no event shall the foregoing require the Company to furnish the Investor or
the Investor’s Counsel with any documents incorporated by reference into any
such registration statement or any related prospectus or any amendment or
supplement thereto (including any current, quarterly or annual filings to be
made by the Company with the SEC);

(ii)take or cause to be taken such actions as are reasonably necessary in order
to cause any legend, notation or similar designation restricting transferability
of the Registrable Securities to be removed and to rescind any transfer
restrictions or notations applicable to the Registrable Securities effective as
of the date that is six (6) months following the Closing upon receipt of an
undertaking by the Investor that it will not consummate any sale of Registrable
Securities in reliance on Rule 144  prior to the one-year anniversary of the
Closing if the Investor receives notification from the Company that the Company
is not current in its periodic reports to the effect that the condition set
forth in paragraph (c) of Rule 144 (or a successor provision) is not satisfied,
provided that such undertaking shall lapse upon the Company thereafter becoming
compliant with such condition, and, in such event (in addition to complying with
Section 7 hereof) the Company shall promptly notify the Investor of such renewed
compliance;

(iii)furnish to the Investor and Investor’s Counsel such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including upon request in each case all exhibits but not documents incorporated
by reference) and of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as the Investor may reasonably request in order to

9

 

--------------------------------------------------------------------------------

 

facilitate the disposition of Registrable Securities by it.  The Company hereby
consents to the use of such prospectus and each amendment or supplement thereto
by the Investor in accordance with applicable Law in connection with the
offering and sale of the Registrable Securities covered by such prospectus and
any amendment or supplement thereto;

(iv)prior to any offering of Registrable Securities, (A) arrange for the
qualification of such Registrable Securities for offer and sale under the
securities or “blue sky” Laws of such states of the United States as the
Investor shall reasonably request and shall maintain such qualification in
effect so long as required to enable the Investor to consummate the disposition
in such jurisdictions of such Registrable Securities, and (B) cooperate with the
Investor in connection with any filings required to be made with FINRA; provided
that in no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to taxation or service of process in suits, other than those arising
out of any offering pursuant to the registration statement, in any jurisdiction
where it is not then so subject;

(v)enter customary agreements and take such other actions as are reasonably
required in order to facilitate the disposition of Registrable Securities,
including, if the method of distribution of Registrable Securities is by means
of an underwritten offering, using commercially reasonable efforts to
(A) participate in and make documents available for the reasonable and customary
due diligence review of underwriters during normal business hours, on reasonable
advance notice and without undue burden or hardship on the Company; provided
that (x) any party receiving confidential materials shall execute a
confidentiality agreement on customary terms if reasonably requested by the
Company and (y) the Company may in its reasonable discretion restrict access to
competitively sensitive or legally privileged documents or information,
(B) cause appropriate members of senior management of the Company to be
available at reasonable dates and times to participate in “road show”
presentations and/or investor conference calls to market the Registrable
Securities during normal business hours, on reasonable advance notice and
without undue burden or hardship on the Company; provided that the aggregate
number of days of “road show” presentations in connection with an underwritten
offering of Registrable Securities for each registration pursuant to a demand
made under Section 2 shall not exceed three (3) Business Days and (C) negotiate
and execute an underwriting agreement in customary form with the managing
underwriter(s) of such offering and such other documents reasonably required
under the terms of such underwriting arrangements, including using commercially
reasonable efforts to procure a customary legal opinion and auditor “comfort”
letters (which commercially reasonable efforts shall in no event include the
preparation of any financial statements or other information that the Company is
not required by SEC regulations or other applicable Law to produce); provided
that in no event shall the Company or any of its officers and directors be
obligated to enter into any lock-up or other restriction on sales or other
dispositions of any equity or derivative securities. Subject to the foregoing,
the Investor shall also enter into and perform its obligations under any such
underwriting agreement.  Notwithstanding anything to the contrary herein, in no
event shall the Company or any of its Affiliates shall have any obligation to
facilitate or participate in any underwritten offering more than once in any
twelve-month period;

(vi)use all commercially reasonable efforts to furnish or make available (and
cause the Company’s officers, directors, employees and independent public

10

 

--------------------------------------------------------------------------------

 

accountants to furnish or make available) upon reasonable notice and during
normal business hours, for inspection by the Investor, Investor’s Counsel, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively the “Inspectors”), all pertinent financial
and other records, pertinent documents and properties of the Company and its
Subsidiaries, as shall be reasonably necessary to enable them to exercise their
due diligence responsibility pursuant to the Securities Act, the Exchange Act
and the rules and regulations thereunder, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration statement.  Records that the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (A) the disclosure of such Records is
necessary, in the Inspector’s judgment (after consultation with legal counsel),
to avoid or correct a misstatement or omission in the registration statement,
(B) the release of such records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction after compliance with the last sentence
of this Section 3(a)(vi) or (C) the information in such records was known to the
Inspectors on a nonconfidential basis prior to its disclosure by the Company or
has been made generally available to the public (other than as a result of a
disclosure by the Inspectors in violation hereof).  The Investor agrees that it
shall, (x) upon learning that disclosure of such records is sought in a court of
competent jurisdiction, give prompt notice to the Company of such request, (y)
cooperate with the Company, at the Company’s expense, in undertaking appropriate
action to prevent disclosure of the records deemed confidential and (z) if such
a remedy is not obtained, disclose only the portion of such records which is
legally required to be disclosed;

(vii)prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by such registration statement for the
period required in Section 2;

(viii)no later than the effective date of any registration statement, use
commercially reasonable efforts to procure the cooperation of the Company’s
transfer agent for settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates, if any,
into book-entry form in accordance with any procedures reasonably requested by
the Investor or the managing underwriter(s).  In connection therewith, if
reasonably required by the Company’s transfer agent, the Company shall promptly
after the effectiveness of the registration statement cause an opinion of
counsel as to the effectiveness of the registration statement to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
registration statement; and

(ix)subject to the provisions of this Agreement, use its commercially reasonable
efforts to take or cause to be taken all other actions, and do and cause to be
done all other things, necessary or reasonably advisable in the reasonable
opinion of the Investor to effect the registration of the Registrable Securities
contemplated hereby.

11

 

--------------------------------------------------------------------------------

 

(b)In addition to the foregoing, the Company shall give notice to the Investor
as promptly as reasonably practicable:

(i)when any registration statement filed pursuant to Section 2 or any amendment
to such registration statement has been filed with the SEC and when such
registration statement or any post-effective amendment to such registration
statement has become effective;

(ii)of any request by the SEC for amendments or supplements to a registration
statement filed pursuant to Section 2 (or any information incorporated by
reference in, or exhibits to, such registration statement) or the prospectus
(including information incorporated by reference in such prospectus) included in
such registration statement or for additional information;

(iii)of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement filed pursuant to Section 2 or the initiation of
any proceedings for that purpose;

(iv)of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

(v)of the occurrence of any event that requires the Company to make changes to
any effective registration statement or the prospectus so that, as of such date,
they (A) do not contain any untrue statement of a material fact and (B) do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of the prospectus, in the light of the
circumstances under which they were made) not misleading.

(c)The Company shall use its commercially reasonable efforts to prevent the
issuance or obtain the withdrawal of any order suspending the effectiveness of
any registration statement referred to in Section 3(b)(iii) at the earliest
practicable time.

(d)Upon the occurrence of any event contemplated by Sections 3(b)(iii) through
3(b)(v) above, the Company shall promptly prepare and file a post-effective
amendment to the registration statement or an amendment or supplement to the
related prospectus or file any other required document to remedy the basis for
any suspension of the registration statement and so that the prospectus will not
include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not
misleading.  If the Company notifies the Investor in accordance with Sections
3(b)(iii) through 3(b)(v) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Investor (and any
Permitted Holder) shall suspend the use of such prospectus and use its
reasonable best efforts to return to the Company all copies of such prospectus
(at the Company’s expense) other than permanent file copies then in its or its
representatives’ possession.

(e)Should the Investor transfer any Registrable Securities owned by it to a
Permitted Holder, upon request by the Investor, the Company shall promptly
prepare and file with the SEC a prospectus supplement, if necessary pursuant to
SEC rules or SEC staff

12

 

--------------------------------------------------------------------------------

 

interpretations thereof or if such prospectus supplement is advisable in the
reasonable judgement of Investor’s Counsel, to accommodate the sale of
Registrable Securities under any registration statement filed pursuant to
Section 2 by such Permitted Holder; provided that the Company shall not be
required to file more than one prospectus supplement pursuant to this
Section 3(e) more than once in any ninety (90)-day period.

(f)Upon release of any Escrow Equity to the Investor, upon request by the
Investor, the Company shall promptly prepare and file with the SEC a prospectus
supplement, if necessary pursuant to SEC rules or SEC staff interpretations
thereof or if such prospectus supplement is advisable in the reasonable
judgement of Investor’s Counsel, to accommodate the sale of such Escrow Equity
under any registration statement filed pursuant to Section 2 by the Investor or
any Permitted Holder.

Shelf Suspensions

.

(a)If the continued use of a registration statement filed pursuant to Section 2
at any time would require the Company to make an Adverse Disclosure (as
determined pursuant to the definition thereof) (the “Shelf Restriction”), the
Company may, upon written notice thereof to the Investor (a “Shelf Suspension
Notice”), suspend use of such registration statement by the Investor (and any
participating Permitted Holders) until the expiration of the Shelf Restriction
(an “Unusual Shelf Suspension”); provided that the period of any such Unusual
Shelf Suspension may not exceed ninety (90) days in the aggregate in any
six-month period. In addition to the foregoing, the Company may, upon provision
of a Shelf Suspension Notice to the Investor (and any Permitted Holders),
suspend the use of a registration statement filed pursuant to Section 2 during
regular quarterly periods beginning no earlier than the first day of the last
calendar month of each calendar quarter and ending no later than the day
following the date that the Company releases earnings in respect of such
calendar quarter, but only to the extent that the directors and executive
officers of the Company are also suspended during any such period from trading
in securities of the Company (a “Regular Shelf Suspension,” together with an
Unusual Shelf Suspension, a “Shelf Suspension”).  In the case of a Shelf
Suspension, the Investor (and any participating Permitted Holders) agrees to
suspend use of the applicable prospectus and any issuer free writing
prospectuses in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the Shelf Suspension Notice
referred to above.  The Company shall immediately notify the Investor upon the
termination of any Shelf Suspension, and either confirm that the registration
statement can be used or amend or supplement the prospectus, if necessary, so it
does not contain any untrue statement or omission and furnish to the Investor
such number of copies of the prospectus as so amended or supplemented as the
Investor may reasonably request. The Company shall, if necessary, supplement or
make amendments to a registration statement filed pursuant to Section 2, to the
extent required by the registration form used by the Company pursuant to
Section 2 or by the Securities Act or the rules or regulations promulgated
thereunder and promptly notify the Investor thereof.

(b)Upon receipt of written notice from the Company pursuant to Section 3(d), the
Investor (and any participating Permitted Holder) shall immediately discontinue
disposition of Registrable Securities until the Investor (and any such Permitted
Holder) (i) has received copies of a supplemented or amended prospectus or
prospectus supplement or (ii) is advised in

13

 

--------------------------------------------------------------------------------

 

writing by the Company that the use of the prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, the
Investor (and any such Permitted Holder) shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in its
possession, of the prospectus and, if applicable, prospectus supplement covering
such Registrable Securities current at the time of receipt of such notice.

Indemnification

.

(a)Notwithstanding any termination of this Agreement, the Company shall
indemnify and hold harmless the Investor and any Permitted Holder and their
respective officers, directors, employees, agents, partners, members,
stockholders, representatives and Affiliates, and each person or entity, if any,
that controls the Investor within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and the officers, directors, employees,
agents and employees of each such controlling Person (each, an “Investor
Indemnitee”), against any and all Damages; provided that the Company shall not
be liable to such Investor Indemnitee for any Damages to the extent that they
arise out of or are based upon (i) any untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor Indemnitee expressly for use in connection with such registration,
(ii) offers or sales effected by or on behalf of such Investor Indemnitee “by
means of” (as defined in Securities Act Rule 159A) a “free writing prospectus”
(as defined in Securities Act Rule 405) that was not authorized in writing by
the Company, or (iii) the failure to deliver or make available to a purchaser of
Registrable Securities a copy of any preliminary prospectus, pricing information
or final prospectus contained in the applicable registration statement or any
amendments or supplements thereto (to the extent the same is required by
applicable Law to be delivered or made available to such purchaser at the time
of sale of contract); provided that the Company shall have delivered to the
Investor and any Participating Holder such preliminary prospectus or final
prospectus contained in the applicable registration statement and any amendments
or supplements thereto pursuant to Section 3(a)(iii) no later than the time of
contract of sale in accordance with Rule 159 under the Securities Act.

(b)The Investor shall indemnify and hold harmless the Company and its officers,
directors, employees, agents, representatives and Affiliates against any and all
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Investor or
any Permitted Holder expressly for use in connection with a registration
statement filed pursuant to Section 2.  In no event shall the liability of the
Investor hereunder be greater in amount than the aggregate dollar amount of the
net proceeds received by the Investor and any Permitted Holders upon the sale of
the Registrable Securities giving rise to such indemnification obligation,
except in the case of willful misconduct or fraud by the Investor or any
Permitted Holders.

(c)If any proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense in such
proceeding, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and

14

 

--------------------------------------------------------------------------------

 

expenses incurred in connection with such defense; provided that any such notice
or other communication pursuant to this Section 5 between the Company and an
Indemnifying Party or an Indemnified Party, as the case may be, shall be
delivered to or by, as the case may be, the Investor; provided, further, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Section 5,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have materially and adversely prejudiced
the Indemnifying Party.  An Indemnified Party shall have the right to employ
separate counsel in any such proceeding and to participate in the defense of
such proceeding, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party or Parties unless:  (i) the Indemnifying Party
has agreed in writing to pay such fees and expenses; (ii) the Indemnifying Party
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
proceeding; or (iii) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that
representation of both such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate because of an actual conflict of interest
between the Indemnifying Party and such Indemnified Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed), effect any settlement of
any pending proceeding in respect of which any Indemnified Party is a party,
unless (x) the sole relief provided is monetary damages that are paid in full by
the Indemnifying Party or (y) such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding.  All fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, promptly upon receipt of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder, provided that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification under this
Section 5).

(d)If the indemnification provided for in Section 5(a) or Section 5(b) is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any losses, claims, damages, actions, liabilities, costs or
expenses referred to in Section 5(a) or Section 5(b), as the case may be, or is
insufficient to hold the Indemnified Party harmless as contemplated therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages, actions, liabilities, costs or expenses
in such proportion as is

15

 

--------------------------------------------------------------------------------

 

appropriate to reflect the relative fault of the Indemnified Party, on the one
hand, and the Indemnifying Party, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages, actions,
liabilities, costs or expenses as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party, on the one hand,
and of the Indemnified Party, on the other hand, shall be determined by
reference to, among other factors, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The Company and the Investor
agree that it would not be just and equitable if contribution pursuant to this
Section 5(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in this Section 5(d).  Notwithstanding the foregoing, in no event shall the
liability of the Investor hereunder be greater in amount than the dollar amount
of the net proceeds received by the Investor upon the sale of the Registrable
Securities giving rise to such contribution obligation, except in the case of
willful misconduct or fraud by the Investor.  No Indemnified Party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from an Indemnifying Party not
guilty of such fraudulent misrepresentation.

Obligations of the Investor

.  

(a)If reasonably requested by the Company, the Investor agrees to furnish
information regarding the Investor and any participating Permitted Holder as may
be reasonably required by the Company in connection with the filing of a
registration statement and the completion of any public offering of the
Registrable Securities pursuant to this Agreement.  If (i) the Investor fails to
provide the requested information after prior written notice of such request and
(ii) the requested information is required by applicable Law to be included in a
registration statement to be filed pursuant to Section 2, the obligations of the
Company to file such registration statement shall be suspended until the
Investor provides the requested information.

(b)The Investor shall, as promptly as reasonably practicable, notify the
Company, at any time when a prospectus is required to be delivered (or deemed
delivered) under the Securities Act, of the occurrence of an event, of which the
Investor has knowledge, relating to the Investor or its sale of Registrable
Securities thereunder requiring the preparation of a supplement or amendment to
such prospectus so that, as thereafter delivered (or deemed delivered) to the
purchasers of such Registrable Securities, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading.

(c)Subject to compliance by the Company with Section 6(d) below, upon receipt of
a Shelf Suspension Notice, the Investor (i) shall treat such Shelf Suspension
Notice as confidential information, (ii) shall not trade in Common Stock until
notice of the termination of such Self Suspension pursuant to Section 4(a) and
(iii) shall not disclose receipt of such Shelf Suspension Notice; provided, that
the Investor may disclose receipt of such Self Suspension Notice if required by
Law or legal process, but the Investor shall cooperate with the Company (at the
Company’s sole cost and expense) to limit the extent of such disclosure through
protective

16

 

--------------------------------------------------------------------------------

 

order or otherwise, and to seek confidential treatment of the information. For
the avoidance of doubt, nothing in this Section 6(c) shall be deemed to extend
the maximum allowable period for Shelf Suspension set forth in Section 4(a)

(d)Following the six-month anniversary of the Closing, (i) the Investor and the
Permitted Holders shall not resell Registrable Securities pursuant to a
registration statement filed pursuant to Section 2(a) or Section 2(b) unless the
Investor delivers prior written notice (a “Sale Notice”) to the Company that it
or they intend to resell Registrable Securities, in which case the Investor and
the Permitted Holders shall be entitled to resell Registrable Securities for a
thirty (30)-day period following delivery of the Sale Notice and (ii) the
Company shall not deliver a Shelf Suspension Notice to the Investor, except
during the thirty (30)-day period following receipt of a Sale Notice.

Rule 144 Reporting

.  With a view to making available to the Investor and the Permitted Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities that are Common Stock to the public without
registration, the Company agrees to use its reasonable best efforts
to:  (a) make and keep available public information necessary to comply with
Rule 144 at all times, all to the extent required from time to time to enable
the Investor to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, as such rule may be amended from time to
time (“Rule 144”), or any other rules or regulations now existing or hereafter
adopted by the SEC; (b) file with the SEC, in a timely manner, all reports and
other documents required of the Company under the Exchange Act and (c) so long
as the Investor or any Permitted Holder owns any Registrable Securities, furnish
to the Investor upon reasonable request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 and of the Exchange
Act.  Within one (1) Business Day after receipt of a written request from the
Investor, the Company shall inform the Investor in writing of the first date on
or after the date of such request as of which the Company’s officers and
directors are permitted to trade in securities of the Company pursuant to
internal policies established and consistently maintained by the Company;
provided that if such request is received by the Company either (x) during the
course of a Shelf Suspension or (y) at a time when the Company could deliver a
Shelf Suspension Notice in accordance with Section 4(a), the Company may inform
the Investor of such date within (1) Business Day after the termination of such
Shelf Suspension and provided, further that the Company shall not be required to
respond to any such request on more than one occasion unless the Company
thereafter delivers a Shelf Suspension Notice, in which case the Investor shall
have the right to make (and the Company shall respond to) one additional request
following each delivery of a Shelf Suspension Notice.

Termination

.  Other than as expressly set forth in this Agreement, this Agreement shall
terminate upon the earliest of (a) the mutual written agreement of the Company
and the Investor, (b) the later of (i) date on which the Investor and the
Permitted Holders no longer hold any Registrable Securities and (ii) the
thirtieth (30th) Business Day following the first day on which there is no
longer any Escrow Equity held in the Escrow Accounts (which thirty (30) Business
Day period shall automatically be extended by one Business Day for each Business
Day (x) on which any Escrow Equity released to the Investor is not Freely
Tradeable in the hands of the Investor or (y) on which there is no registration
statement effective and available

17

 

--------------------------------------------------------------------------------

 

for use by the Investor and the Permitted Holders (including any such
unavailability due to a Shelf Suspension)) and (c) three years after the date of
this Agreement; provided that the parties’ obligations under ‎Section 5 shall
survive the termination of this Agreement.

Miscellaneous

.

(a)No Inconsistent Agreements.  The Company represents and warrants that, except
for any agreements that are included as exhibits to the Company’s Annual Report
on Form 10-K, filed with the SEC on February 28, 2018, it has not entered into
any agreement with respect to its securities that violates or subordinates or is
otherwise inconsistent with the rights granted to the Investor under this
Agreement, and agrees that it will not enter into during the term of this
Agreement any agreement with respect to its securities that violates or
subordinates the rights granted to the Investor under this Agreement.

(b)Governing Law; Jurisdiction and Forum.  This Agreement shall be governed and
construed in accordance with the Laws of the State of Delaware without regard to
any applicable conflicts of Law.  All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in the Delaware Court
of Chancery, or if no such state court has proper jurisdiction, then the Federal
courts located in the State of Delaware (collectively, the “Delaware
Courts”).  The parties hereby (i) consent to submit to the exclusive
jurisdiction of the Delaware Courts for the purpose of any Action arising out of
or relating to this Agreement brought by any party, (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the sale may not be
enforced in or by any of the above-named courts, (iii) agree to not bring any
action relating to this Agreement in any court other than the Delaware Courts
and (iv) consents to service of process being made through the notice procedures
set forth in Section 9(g).

(c)Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH OR THE ADMINISTRATION
THEREOF OR THE SALE OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN.  NO PARTY TO THIS AGREEMENT SHALL SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON, OR
ARISING OUT OF, THIS AGREEMENT OR RELATED INSTRUMENTS.  NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EACH PARTY TO
THIS AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH IN THIS
Section 9(c).  NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS Section 9(c) WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

18

 

--------------------------------------------------------------------------------

 

(d)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns; provided, however, that the rights and obligations of parties under
this Agreement shall not be assignable to any Person without the prior written
consent of the other party, which consent may be conditioned on such assignee or
successor entering into an executed joinder agreement to this Agreement
substantially in the form of Exhibit A (the “Joinder Agreement”).

(e)No Third-Party Beneficiaries.  Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer, and this Agreement shall not confer, on any Person other
than the parties to this Agreement any rights, remedies, obligations or
liabilities under or by reason of this Agreement, and no other Persons shall
have any standing with respect to this Agreement or the transactions
contemplated by this Agreement; provided, however that each Indemnified Party
(but only, in the case of an Investor Indemnitee, if such Investor Indemnitee
has complied with the requirements of Section 5(c), including the first proviso
of Section 5(c)) shall be entitled to the rights, remedies and obligations
provided to an Indemnified Party under Section 5, and each such Indemnified
Party shall have standing as a third-party beneficiary under Section 5 to
enforce such rights, remedies and obligations.

(f)Entire Agreement.  This Agreement, together with the Purchase Agreement,
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede any prior discussion, correspondence,
negotiation, proposed term sheet, letter of intent, agreement, understanding or
arrangement, and there are no agreements, understandings, representations or
warranties between the parties other than those set forth or referred to in this
Agreement.

(g)Notices.  Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
or email, as follows:

if to the Company:

SS&C Technologies, Inc.
80 Lamberton Road
Windsor, CT 06095
Attention: General Counsel
Fax: (860) 298-4962
Email: joseph.frank@sscinc.com

19

 

--------------------------------------------------------------------------------

 

with a copy to (which shall not constitute notice) to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:Leonard Kreynin
Joseph A. Hall
Facsimile:(212) 701-5800
Email:leonard.kreynin@davispolk.com
joseph.hall@davispolk.com

if to the Investor:

c/o Siris Capital Group, LLC
601 Lexington Avenue, 59th Floor,
New York, NY 10022
Facsimile No:  212-231-2680
Attention: General Counsel
Email: legalnotices@siriscapital.com

with a copy to (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:Andrew J.  Nussbaum
Igor Kirman
Facsimile:(212) 403-2000
Email:AJNussbaum@wlrk.com
IKirman@wlrk.com

or in any such case to such other address, facsimile number or telephone as any
party hereto may, from time to time, designate in a written notice given in a
like manner.  Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.

(h)Expenses.  All legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement shall be paid
by the party incurring such costs and expenses, except as provided in Section
2(c) or Section 5.

(i)Amendments and Waivers.  This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought.  Any party to this
Agreement may, only by an instrument in writing, waive compliance by the other
party to this Agreement with any term or provision of this Agreement on the part
of such other party to this Agreement to be performed or complied with.  The
waiver by any party to this Agreement of a breach of any term or provision of
this Agreement shall not be construed as a waiver of any subsequent breach.  

20

 

--------------------------------------------------------------------------------

 

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Registrable Securities at the time outstanding (including securities convertible
into Registrable Securities), each future holder of all such Registrable
Securities, and the Company.

(j)Non-Recourse.   All claims or causes of action (whether in contract or in
tort, in law or in equity) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), shall be made only
against a party and only with respect to the specific obligations undertaken by
such party as set forth herein and no other Person shall have any liability for
any obligations or liabilities based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby and no Person who is not a
named party to this Agreement, including any Recourse Related Party, shall have
any liability (whether in contract or in tort, in law or in equity, or based
upon any theory that seeks to impose Losses of an entity party against its
owners or Affiliates) for any Losses arising under, in connection with or
related to this Agreement or for any claim based on, in respect of, or by reason
of this Agreement or its negotiation, execution, performance, non-performance,
interpretation, termination, enforcement, construction or execution or any of
the transactions contemplated hereby.  Each of the Company and the Investor
hereby waives and releases all such Losses, claims, Actions and obligations
against any such Person, including such other party’s Recourse Related
Parties.  In furtherance and not in limitation of the foregoing, and
notwithstanding anything contained in this Agreement, or any other agreement
referenced herein or therein or otherwise to the contrary, each party hereto
covenants, agrees and acknowledges, on behalf of itself and its respective
Affiliates, that no recourse under this Agreement or any other agreement
referenced herein or therein or in connection with any transactions contemplated
hereby or thereby shall be sought or had against any Person not a party to this
Agreement, including the other party’s Recourse Related Parties, it being
expressly agreed and acknowledged that no personal liability or losses
whatsoever shall attach to, be imposed on or otherwise be incurred by any Person
that is not a party to this Agreement.

(k)Counterparts.  This Agreement may be executed in one or more counterparts,
and by the different parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic method shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

(l)Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original

21

 

--------------------------------------------------------------------------------

 

intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

(m)Headings; Definitions.  The Section and Article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

(n)Interpretation; Absence of Presumption.  For the purposes of this Agreement,
(i) words in the singular shall be held to include the plural and vice versa,
and words of one gender shall be held to include the other gender as the context
requires; (ii) references to the terms Article, Section, paragraph, Exhibit and
Schedule are references to the Articles, Sections, paragraphs and Exhibits to
this Agreement unless otherwise specified; (iii) the terms “hereof,” “herein,”
“hereby,” “hereto” and derivative or similar words refer to this entire
Agreement, including the Exhibits hereto; (iv) the word “including” and words of
similar import when used in this Agreement shall mean “including without
limitation,” unless otherwise specified; (v) the word “or” shall not be deemed
to be exclusive; (vi) references to “written” or “in writing” include in
electronic form; (vii) provisions shall apply, when appropriate, to successive
events and transactions; (viii) the Company and the Investor have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or burdening either party by virtue of the
authorship of any of the provisions in this Agreement; (ix) references to any
Contract are to that Contract as amended, modified or supplemented from time to
time in accordance with the terms thereof; (x) a reference to any Person
includes such Person’s successors and permitted assigns; (xi) any reference to
“days” shall mean calendar days unless Business Days are expressly specified and
(xii) when calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
and if the last day of such period is not a Business Day, the period shall end
on the next succeeding Business Day.

[signature page follows]

 

 

22

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

SS&C TECHNOLOGIES HOLDINGS, INC.

By:

/s/ Patrick J. Pedonti

 

Name: Patrick J. Pedonti

 

Title: SVP & CFO

 

INVESTOR:

IMPALA PRIVATE HOLDINGS I, LLC

By:

/s/ Peter Berger

 

Name: Peter Berger

 

Title:Authorized Signatory

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Joinder Agreement to Registration Rights Agreement

 

[_______], 20[__]

 

Reference is hereby made to that certain Registration Rights Agreement, dated
November 16, 2018 (the “Registration Rights Agreement”), by and between Impala
Private Holdings I, LLC, a Delaware limited liability company (the “Investor”),
and SS&C Technologies Holdings, Inc., a Delaware corporation (the “Company”).

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Registration Rights Agreement.

1. Joinder.  The undersigned hereby acknowledges, agrees and confirms that, by
its execution of this Joinder Agreement, it shall be deemed to be a party to the
Registration Rights Agreement as if it were an original signatory thereto and
hereby makes as of the date of the Registration Rights Agreement the
representations and warranties set forth therein and expressly assumes, and
agrees to perform and discharge, all of the obligations and liabilities of the
“[Company/Investor]” under the Registration Rights Agreement, including without
limitation, any indemnity and contribution obligations under the Registration
Rights Agreement. All references in the Registration Rights Agreement to the
“[Company/Investor]” shall hereafter mean the undersigned.

2.Representations and Warranties.  The undersigned hereby represents and
warrants to the [Company/Investor] that it has all requisite power and authority
to execute, deliver and perform its obligations under this Joinder Agreement to
the Registration Rights Agreement and it has duly and validly taken all
necessary action for the consummation of the transactions contemplated hereby
and by the Registration Rights Agreement and that it has duly authorized,
executed and delivered this Joinder Agreement to the Registration Rights
Agreement and it is a valid and legally binding agreement enforceable against
such undersigned in accordance with its terms.

3.Counterparts.  This Joinder Agreement to the Registration Rights Agreement may
be signed in one or more counterparts (which may include counterparts delivered
by any standard form of telecommunication), each of which shall constitute an
original and all of which together shall constitute one and the same agreement.

4.Amendments.  No amendment or waiver of any provision of this Joinder Agreement
to the Registration Rights Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties thereto.

5.Headings.  The section headings used herein are for convenience only and shall
not affect the construction hereof.

6.Severability of Provisions.  In the event that any one of more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by Law.

 

--------------------------------------------------------------------------------

 

7.Applicable Law.  This Joinder Agreement to the Registration Rights Agreement
shall be governed by and construed in accordance with the Laws of the State of
Delaware applicable to contracts made and to be performed in the State of
Delaware.  The parties hereto each hereby waive any right to trial by jury in
any action, proceeding or counterclaim arising out of or relating to this
Joinder Agreement to the Registration Rights Agreement.

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement to the
Registration Rights Agreement as of the date first written above.

 

[JOINING PARTY]

By:

 

 

Name:

 

Title:

 

 

 

 

The foregoing Joinder Agreement to the Registration Rights Agreement is hereby
confirmed and
accepted as of the date first above written.

[COMPANY/INVESTOR]

By:

 

 

Name:

 

Title:

 

 

 